Citation Nr: 0300143	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  00-22 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel






FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1997 to October 1999.

2.  On December 1, 2000, prior to the promulgation of a 
decision in the appeal, the Regional Office  received 
notification from the appellant requesting a withdrawal of 
his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. §§ 7104, 7105 (d)(5) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 20.202, 20.204(b), 
(c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). 
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant. 38 C.F.R. § 20.204(c).  Here, in correspondence 
received on December 1, 2000, the appellant withdrew his 
appeal.  There remain no allegations of errors of fact or 
law for appellate consideration. Accordingly, the appeal is 
dismissed without prejudice.

The Board notes that approximately 10 months after the 
veteran stated his intention to withdraw his appeal, in 
October 2001, the RO issued a rating decision and 
supplemental statement of the case addressing the issue of a 
rating.  However, this was apparently prompted by the 
receipt of VA treatment records obtained by the RO in 
connection with other claims of service connection.  A 
letter was received from the veteran referring to "his 
appeal" in December 2002, but as this correspondence was 
received beyond the one year time period to initiate an 
appeal of a rating decision, it is not a timely notice of 
disagreement with the October 2001 decision.  Moreover, the 
Board notes that at no time following the December 1, 2000 
correspondence has the veteran or his authorized 
representative attempted to resurrect his appeal of the 
initially appealed October 1999 rating decision.


ORDER

The appeal is dismissed.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

